Name: Commission Implementing Regulation (EU) NoÃ 1099/2013 of 5Ã November 2013 amending Regulation (EEC) NoÃ 2454/93 laying down provisions for the implementation of Council Regulation (EEC) NoÃ 2913/92 establishing the Community Customs Code (enhancement of regular shipping services)
 Type: Implementing Regulation
 Subject Matter: maritime and inland waterway transport;  tariff policy;  trade policy;  organisation of transport
 Date Published: nan

 6.11.2013 EN Official Journal of the European Union L 294/40 COMMISSION IMPLEMENTING REGULATION (EU) No 1099/2013 of 5 November 2013 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (enhancement of regular shipping services) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), and in particular Article 247 thereof, Whereas: (1) Key action 2 of the Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the regions Single Market Act II, Together for new growth (2) calls for the establishment of a true Single Market for maritime transport by no longer subjecting Union goods transported between Union seaports to administrative and customs formalities that apply to goods arriving from overseas ports. (2) To this end, the Commission committed itself to tabling a Blue Belt package with legislative and non-legislative initiatives to reduce the administrative burden on operators engaging in intra-Union maritime transport to a level that is comparable to that of other modes of transport (air, rail and road). (3) This Regulation forms part of the Blue Belt package. (4) According to Article 313(2)(a) of Commission Regulation (EEC) No 2454/93 (3), goods brought into the customs territory of the Community in accordance with Article 37 of Regulation (EEC) No 2913/92 shall not be deemed to be Community goods unless it is established that they have Community status. (5) Article 313(3)(b) of Regulation (EEC) No 2454/93 provides that goods shipped between ports in the customs territory of the Community by an authorised regular shipping service shall be considered to be Community goods, unless established otherwise. Regular shipping service vessels may also transport non-Community goods, provided they are placed under the external Community transit procedure. In addition, the use of a regular shipping service for the transport of non-Community goods is without prejudice to the application of controls for other purposes, including those relating to animal, public or plant health risks. (6) Before issuing an authorisation for a regular shipping service, the authorising customs authority is required to consult the customs authorities of the other Member States concerned by that service. If, after having been granted authorisation, the holder of such authorisation (hereinafter the holder) subsequently wishes to extend the service to other Member States, further consultations would be required with the customs authorities of such Member States. To avoid in as much as possible the need to hold further consultations after the authorisation has been granted, it should be provided that shipping companies applying for authorisation may, in addition to listing the Member States actually concerned by the service, also specify Member States which could potentially be concerned for which they declare that they have plans for future services. (7) Since 2010, a period of 45 days has been allowed for the consultation of the customs authorities of other Member States. However, experience has shown that this period is unnecessarily long and should be reduced. (8) The use of an electronic information and communication system has rendered Annex 42A of Regulation (EEC) No 2454/93 redundant. (9) At the request of the holder, authorisations for regular shipping services existing before the entry into force of this Regulation should be reviewed to take into account any Member States which could potentially be concerned for which the holder declares that he has plans for future services. (10) The electronic information and communication system currently used to store information and to notify the customs authorities of other Member States about regular shipping service authorisations is not the system referred to in Article 14x of Regulation (EEC) No 2454/93. The references to this system should be corrected. (11) Regulation (EEC) No 2454/93 should therefore be amended accordingly. (12) The changes in the length of the period allowed for the consultation of the customs authorities of other Member States and in the number of Member States which may be specified in the application require changes to the electronic regular shipping services information and communication system and a deferred application of the relevant provisions of this Regulation. (13) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2454/93 is amended as follows: (1) Article 313b is amended as follows: (a) The following paragraph 2a is inserted after paragraph 2: 2a. The Commission and the customs authorities of the Member States shall, using an electronic regular shipping services information and communication system, store and have access to the following information: (a) the data of the applications; (b) the regular shipping service authorisations and, where applicable, their amendment or revocation; (c) the names of the ports of call and the names of the vessels assigned to the service; (d) all other relevant information., (b) paragraph 3 is amended as follows: (i) the first subparagraph is replaced by the following: The application for an authorisation for a regular shipping services shall specify the Member States actually concerned by the service and may specify Member States which could potentially be concerned for which the applicant declares that he has plans for future services. The customs authorities of the Member State to whom the application has been made (the authorising customs authority) shall notify the customs authorities of the other Member States actually or potentially concerned by the shipping service (the corresponding customs authorities) through the electronic regular shipping services information and communication system referred to in paragraph 2a. (ii) In the second sub-paragraph, 45 is replaced by 15, (iii) In the second sub-paragraph, the words the electronic information and communication system referred to in Article 14x are replaced by the electronic regular shipping services information and communication system referred to in paragraph 2a., (iv) In the third sub-paragraph, the words the electronic information and communication system referred to in Article 14x are replaced by the electronic regular shipping services information and communication system referred to in paragraph 2a.; (2) In the second sub-paragraph of Article 313c(2), the words the electronic information and communication system referred to in Article 14x are replaced by the electronic regular shipping services information and communication system referred to in Article 313b(2a).; (3) In the first sub-paragraph of Article 313d(2), the words the electronic information and communication system referred to in Article 14x are replaced by the electronic regular shipping services information and communication system referred to in Article 313b(2a).; (4) In Article 313f(2), the words the electronic information and communication system referred to in Article 14x are replaced by the electronic regular shipping services information and communication system referred to in Article 313b(2a).; (5) Annex 42A is deleted. Article 2 The authorising customs authorities shall, at the request of the holder, review authorisations for regular shipping services which already exist on the date of application of this Regulation laid down in the second paragraph of Article 3 in order to take into account Member States which could potentially be concerned for which the holder declares that he has plans for future services. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Point 1 (b) (i) and (ii) of Article 1 shall apply from 1 March 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 302, 19.10.1992, p. 1. (2) COM(2012) 573 final, 3.10.2012. (3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1).